Case 1:19-cv-10720-LGS-BCM Document 70-1 Filed 01/28/20 Page 1 of 5
     Case 1:19-cv-10720-LGS-BCM Document 70-1 Filed 01/28/20 Page 2 of 5




2. Within thirty days of receiving such information, Defendants shall provide a copy of such
   Plaintiff’s arbitration agreement or advise Plaintiff that it has either been unable to identify
   such Plaintiff or unable to identify an arbitration agreement signed by such Plaintiff. Upon
   such notification, Plaintiff will then have thirty days to provide information or documentation
   of such Plaintiff having provided services to Defendant(s) (e.g., IRS W-2, 1099, paycheck,
   direct deposit advice). The statute of limitations on such Plaintiff’s claims will be tolled from
   the date Plaintiffs’ counsel notifies Defendants of their representation until Parts Authority
   and/or Diligent provide a copy of a signed arbitration agreement or inform Plaintiffs’ counsel,
   in writing, that they have not located an arbitration agreement. Within thirty days of January
   21, 2020, Plaintiffs shall supply such information for Plaintiffs Henao, Mero, and Williams.


3. If Parts Authority and/or Diligent provides Plaintiffs’ counsel with an arbitration agreement
   (in the format similar to the formats previously provided by Defendants to Plaintiffs’ counsel
   for Maurice Johnson, Susana Lucio, Renan Oliveira, or Emerson Da Silva) signed by such
   Plaintiff, Plaintiff shall not be included as a plaintiff or opt-in plaintiff in the action or, if such
   Plaintiff has already joined the action, such Plaintiff’s claim will be withdrawn. If there are
   legitimate concerns regarding the authenticity of the Plaintiff’s signature, the parties will
   confer in good faith regarding such authenticity, but each party reserves their rights with
   respect to the arbitrability of such Plaintiff’s claims. Nothing in this stipulation prevents
   Plaintiffs or their counsel from globally challenging the enforceability of arbitration
   agreements and from proceeding in Court if a Court finds that the arbitration agreement at
   issue is unenforceable.

4. Counsel for Defendants shall not communicate directly with any Plaintiff.

5. A Defendant may communicate directly with any identified Plaintiff only under the following
   circumstances:

                    a. Defendant will advise Plaintiffs’ counsel in writing, via email to all
                       Plaintiffs’ counsel of record in this matter, that Defendant intends to enter
                       direct settlement communications with Plaintiff;
                    b. Plaintiffs’ counsel will have at least ten business days to confer with
                       Plaintiff and to obtain written confirmation in the form of Plaintiff’s
                       signature on Exhibit A that Plaintiff declines to engage in client to client
                       settlement discussions;
                    c. After ten days, if Plaintiff has not declined to engage in client to client
                       settlement discussions, Defendant may contact Plaintiff for the purpose of
                       discussing a client to client settlement;
                    d. If, at any point during the course of client to client settlement discussions,
                       Plaintiff declines to further engage in client to client settlement discussion,
                       Defendant will not make any further direct contact;



                                                    2
Case 1:19-cv-10720-LGS-BCM Document 70-1 Filed 01/28/20 Page 3 of 5
Case 1:19-cv-10720-LGS-BCM Document 70-1 Filed 01/28/20 Page 4 of 5




                         Exhibit A




                                 4
Case 1:19-cv-10720-LGS-BCM Document 70-1 Filed 01/28/20 Page 5 of 5
